20,000,000 Shares

CMS ENERGY CORPORATION

Common Stock ($0.01 par value)



--------------------------------------------------------------------------------



Underwriting Agreement

March 30, 2005

To the Representatives named in Schedule I hereto

of the Underwriters named in Schedule II hereto

Ladies and Gentlemen:

CMS Energy Corporation, a Michigan corporation (the “Company”), proposes to
issue and sell to the several Underwriters (as defined in Section 12 hereof) the
respective number of shares of Common Stock ($0.01 par value per share) (“Common
Stock”) of the Company (the “Initial Securities”) set forth in Schedule II
hereto, subject to the terms and conditions set forth herein. The Underwriters
have designated the Representatives (as defined in Section 12 hereof) to execute
this Agreement on their behalf and to act for them in the manner provided in
this Agreement.

The Company has agreed to grant to the Underwriters, severally and not jointly,
an option (the “Option”) to purchase all or any part of 3,000,000 additional
shares of Common Stock (the “Option Securities”), at a price per Option Security
equal to the price per Initial Security. The Option shall expire 30 days after
the Time of Purchase (as defined in Section 2 hereof), and may be exercised in
whole or in part from time to time. The Option may be exercised upon notice by
the Representatives to the Company setting forth the aggregate number of Option
Securities as to which the several Underwriters are then exercising the option
and the time, date and place of payment and delivery for such Option Securities.
Any such time and date of payment and delivery shall be determined by the
Representatives, but shall not be later than seven full business days after the
exercise of said option, nor, in any event, prior to the Time of Purchase,
unless otherwise agreed upon by the Representatives and the Company. Any such
time and date of payment and delivery which falls after the Time of Purchase is
referred to herein as a “Date of Option Delivery”. If the Option is exercised as
to all or any portion of the Option Securities, each of the Underwriters,
severally and not jointly, will purchase that proportion of the aggregate number
of Option Securities then being purchased which the aggregate number of Initial
Securities each such Underwriter has severally agreed to purchase as set forth
on Schedule II bears to the aggregate number of Initial Securities. As used
herein, the term “Securities” shall include the Initial Securities and all or
any portion of any Option Securities.

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”), in accordance with the provisions of the Securities Act of
1933, as amended (the “Act”), a registration statement on Form S-3 (Registration
No. 333-51932) including a prospectus relating to the Securities, and such
registration statement has become effective under the Act. The registration
statement, at the time the most recent post-effective amendment thereto became
effective and as it may have been thereafter amended to the date of this
Agreement (including the documents then incorporated by reference therein) is
herein referred to as the “Registration Statement”. If the Company has filed, or
will file, an abbreviated registration statement to register additional
Securities pursuant to Rule 462(b) under the Act (the “Rule 462(b) Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462(b) Registration Statement. The
prospectus forming a part of the Registration Statement at the time the
Registration Statement became effective (including the documents then
incorporated by reference therein) is herein referred to as the “Basic
Prospectus”; provided, that, in the event that the Basic Prospectus shall have
been amended or revised prior to the date of this Agreement, or if the Company
shall have supplemented the Basic Prospectus by filing any documents pursuant to
Section 13, 14 or 15 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), after the time the Registration Statement became effective and
prior to the date of this Agreement, which documents are deemed to be
incorporated in the Basic Prospectus, the term “Basic Prospectus” shall also
mean such prospectus as so amended, revised or supplemented. The Basic
Prospectus, as it shall be revised or supplemented to reflect the final terms of
the offering and sale of the Securities by a prospectus supplement relating to
the Securities, and in the form to be filed with the Commission pursuant to
Rule 424 under the Act, is hereinafter referred to as the “Prospectus”. The
Basic Prospectus as supplemented by the Preliminary Prospectus Supplement dated
March 28, 2005 relating to the Securities, in the form filed with the Commission
pursuant to Rule 424 under the Act, is hereinafter referred to as the
“Preliminary Prospectus”. Any reference herein to the terms “amend”, “amendment”
or “supplement” with respect to the Registration Statement or the Prospectus
shall be deemed to include amendments or supplements to the Registration
Statement or Prospectus, as the case may be, and documents incorporated by
reference therein, after the date of this Agreement and prior to the termination
of the offering of the Securities by the Underwriters.

1. Purchase and Sale. Upon the basis of the representations and warranties and
subject to the terms and conditions herein set forth, the Company agrees to sell
to the respective Underwriters, severally and not jointly, and the respective
Underwriters, severally and not jointly, agree to purchase from the Company, at
the purchase price of $11.8212 per share, the respective number of shares of
Initial Securities set opposite their names in Schedule II hereto and the
respective number of Option Securities determined as set forth above if and to
the extent the Option is exercised by the Representatives.

The Company is advised by the Representatives that the Securities may be offered
by the Underwriters from time to time in one or more transactions on the New
York Stock Exchange (“NYSE”) or on other national securities exchanges on which
the Company’s Common Stock is traded, in the over-the-counter market, through
negotiated transactions or otherwise at market prices prevailing at the time of
the sale or at prices otherwise negotiated.

2. Payment and Delivery. Payment for the Securities shall be made to the Company
in federal or other immediately available funds in New York City (or such other
place or places of payment as shall be agreed upon by the Company and the
Representatives in writing), upon the delivery of the Securities at the offices
of Pillsbury Winthrop LLP, 1540 Broadway, New York, New York (or such other
place or places of delivery as shall be agreed upon by the Company and the
Representatives) to the Representatives for the respective accounts of the
Underwriters against receipt therefor signed by the Representatives on behalf of
themselves and as agent for the Underwriters. Such payment and delivery shall be
made at 10:00 A.M., New York time on April 5, 2005 (or on such later business
day as shall be agreed upon by the Company and the Representatives in writing),
unless postponed in accordance with the provisions of Section 8 hereof. The day
and time at which payment and delivery for the Securities (without regard to any
Option Securities) are to be made is herein called the “Time of Purchase”.

In addition, in the event that the Underwriters have exercised their Option to
purchase any or all of the Option Securities, payment of the purchase price for,
and delivery of, such Option Securities shall be made at the above mentioned
offices, or at such other place as shall be agreed upon by the Representatives
and the Company on the relevant Date of Option Delivery as specified in the
notice from the Representatives to the Company.

Delivery of the Securities shall be made in definitive, fully registered form in
authorized denominations registered in such names as the Representatives may
request in writing to the Company not later than two full business days prior to
the Time of Purchase, or, if no such request is received, in the names of the
respective Underwriters for the respective number of shares of Securities, set
forth opposite the name of each Underwriter in Schedule II hereto, in
denominations selected by the Company. The certificates evidencing the
Securities shall be delivered at the Time of Purchase for the account of the
Underwriters, with any transfer taxes payable by the Company duly paid.

The Company agrees to make the Securities available for inspection by the
Underwriters at least 24 hours prior to the Time of Purchase, in definitive,
fully registered form, and as requested pursuant to the preceding paragraph.

3. Conditions of Underwriters’ Obligations. The several obligations of the
Underwriters hereunder are subject to the accuracy of the representations and
warranties on the date hereof and at and as of the Time of Purchase and any Date
of Option Delivery, on the part of the Company, and to the following other
conditions.

(a) That all legal proceedings to be taken in connection with the issue and sale
of the Securities shall be reasonably satisfactory in form and substance to
Pillsbury Winthrop LLP, counsel to the Underwriters.

(b) That, at the Time of Purchase, the Underwriters shall be furnished with the
following opinions or letter, as the case may be, dated the day of the Time of
Purchase:

(1) opinion of Robert C. Shrosbree, Esq., Assistant General Counsel of the
Company, substantially to the effect set forth in Exhibit A attached hereto;

(2) letter of Sidley Austin Brown & Wood LLP, special counsel to the Company,
substantially to the effect set forth in Exhibit B attached hereto; and

(3) opinion of Pillsbury Winthrop LLP, counsel to the Underwriters, as to such
matters relating to the Securities and the transactions contemplated hereby as
the Underwriters may reasonably request.

(c) (i) That, on the date hereof and on the date of the Time of Purchase, the
Representatives shall have received a letter from Ernst & Young LLP (“E&Y”) in
form and substance satisfactory to the Underwriters, dated as of such date,
(A) confirming that they are an independent registered public accounting firm
with respect to the Company within the meaning of the Act and the applicable
published rules and regulations of the Commission thereunder, (B) stating that
in their opinion the financial statements examined by them and incorporated by
reference in the Prospectus complied as to form in all material respects with
the applicable accounting requirements of the Commission and (C) covering, as of
a date not more than five days prior to the date of such letter, such other
matters as the Underwriters reasonably request.

(ii) That, on the date hereof and, with respect to PricewaterhouseCoopers LLP
only, on the date of the Time of Purchase, the Representatives shall have
received a letter from each of PricewaterhouseCoopers LLP and Price Waterhouse,
each in form and substance satisfactory to the Underwriters, dated as of such
date, confirming that (A)(i) in the case of PricewaterhouseCoopers LLP, they are
an independent registered public accounting firm with respect to the Company and
the Midland Cogeneration Venture Limited Partnership and (ii) in the case of
Price Waterhouse, they are independent public accountants with respect to the
Company and Jorf Lasfar Energy Company S.C.A., each within the meaning of the
Act and the applicable published rules and regulations of the Commission
thereunder, (B) stating that in each of their opinions the financial statements
examined by them and incorporated by reference in the Prospectus complied as to
form in all material respects with the applicable accounting requirements of the
Commission, including the applicable published rules and regulations of the
Commission, and (C) covering, as of a date not more than five days prior to the
date of such letter, such other matters as the Underwriters reasonably request.

(d) That, subsequent to the date hereof or, if earlier, the dates as of which
information is given in the Prospectus (exclusive of any amendment or supplement
thereto), there shall not have been (i) any change or decrease specified in the
letter or letters referred to in Section 3(c) hereof or (ii) any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), prospects, earnings, business or properties of the
Company and its subsidiaries taken as a whole, except as set forth in or
contemplated in the Prospectus (exclusive of any amendment or supplement
thereto), the effect of which, in any case referred to in clause (i) or
(ii) above, is, in the judgment of the Representatives, so material and adverse
as to make it impractical or inadvisable to proceed with the offering or
delivery of the Securities as contemplated in the Prospectus (exclusive of any
amendment or supplement thereto).

(e) That no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission.

(f) That, at the Time of Purchase, the Company shall have delivered to the
Representatives a certificate of an executive officer of the Company to the
effect that, to the best of his knowledge, information and belief, (i) there
shall have been no material adverse change in the condition (financial or
otherwise), earnings, business, properties or prospects of the Company from that
set forth in the Prospectus (other than changes referred to in or contemplated
by the Prospectus) and (ii) the representations and warranties of the Company in
this Agreement are true and correct on and as of the Time of Purchase with the
same effect as if made at the Time of Purchase, and the Company has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to the Time of Purchase.

(g) That the Company shall have performed such of its obligations under this
Agreement as are to be performed at or before the Time of Purchase by the terms
hereof.

(h) That any additional documents or agreements reasonably requested by the
Underwriters or their counsel to permit the Underwriters to perform their
obligations or permit their counsel to deliver opinions hereunder shall have
been provided to them.

(i) That the Company shall have complied with the provisions of Section 4(e)
hereof with respect to the furnishing of the Prospectus.

(j) That between the date hereof and the day of the Time of Purchase there has
been no downgrading of the investment ratings of any of the Company’s securities
or of Consumers Energy Company’s first mortgage bonds by Standard & Poor’s
Ratings Group, a division of The McGraw Hill Companies, Inc., Moody’s Investors
Service, Inc. or Fitch, Inc., and neither the Company nor Consumers Energy
Company shall have been placed on “credit watch” or “credit review” with
negative implications by any of such statistical rating organizations if any of
such occurrences shall, in the reasonable judgment of the Representatives, after
reasonable inquiries on the part of the Representatives, impair the
marketability of the Securities.

(k) That any filing of the Prospectus and any supplements thereto required
pursuant to Rule 424 under the Act have been made in compliance with Rule 424
under the Act in the time periods provided by Rule 424 under the Act.

(l) That the Securities, at the Time of Purchase, shall have been duly listed,
subject to notice of issuance, on the NYSE.

(m) That, at the Time of Purchase, the Company shall have furnished to the
Representatives a letter substantially in the form of Exhibit C hereto addressed
to the Representatives from each person listed in Schedule III hereto.

(n) That, in the event that the Underwriters exercise their Option to purchase
all or any portion of the Option Securities, the representations and warranties
of the Company contained herein and the statements in any certificates furnished
by the Company hereunder shall be true and correct as of each Date of Option
Delivery, and, at the relevant Date of Option Delivery, the Representatives
shall receive:

(1) a certificate, dated such Date of Option Delivery, of an executive officer
of the Company confirming that the certificate delivered at the Time of Purchase
pursuant to Section 3(f) hereof remains true and correct as of such Date of
Option Delivery;

(2) opinions or a letter, as the case may be, of Robert C. Shrosbree, Esq.,
Assistant General Counsel of the Company, Sidley Austin Brown & Wood LLP,
counsel to the Company, and Pillsbury Winthrop LLP, counsel to the Underwriters,
dated such Date of Option Delivery, relating to the Option Securities and
otherwise to the same effect as the opinions and letter required by Section 3(b)
hereof; and

(3) letters from E&Y, PricewaterhouseCoopers LLP and Price Waterhouse, each
dated such Date of Option Delivery, substantially in the same form and substance
as the letters furnished to the Representatives pursuant to Section 3(c) hereof,
except that the date specified in Section 3(c)(i)(C) and 3(c)(ii)(C) hereof
shall be a date not more than five days prior to such Date of Option Delivery.

4. Certain Covenants of the Company. In further consideration of the agreements
of the Underwriters herein contained, the Company covenants as follows.

(a) To promptly transmit copies of the Prospectus, and any amendments or
supplements thereto, to the Commission for filing pursuant to Rule 424 under the
Act.

(b) During the period when a prospectus relating to any of the Securities is
required to be delivered under the Act by any Underwriter or any dealer, the
Company will file promptly all documents required to be filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act;
and the Company will promptly notify the Underwriters of any written notice
given to the Company by any of the rating organizations referred to in Section
3(j) hereof of any intended decrease in any rating of any securities of the
Company or of any intended change in any such rating that does not indicate the
direction of the possible change of any such rating, in each case by any such
rating organization.

(c) To deliver to each of the Representatives a conformed copy of the
Registration Statement and any amendments thereto (including all exhibits
thereto) and full and complete sets of all comments, if any, of the Commission
or its staff and all responses thereto with respect to the Registration
Statement and any amendments thereto and to furnish to the Representatives, for
each of the Underwriters, conformed copies of the Registration Statement and any
amendments thereto without exhibits.

(d) As soon as the Company is advised thereof, the Company will advise the
Representatives and confirm the advice in writing of: (i) the effectiveness of
any amendment to the Registration Statement (and the Company agrees to use its
best efforts to cause any post-effective amendments to the Registration
Statement to become effective as promptly as possible); (ii) any request made by
the Commission for amendments to the Registration Statement or Prospectus or for
additional information with respect thereto; (iii) the suspension of
qualification of the Securities for sale under blue sky or state securities
laws; and (iv) the entry of a stop order suspending the effectiveness of the
Registration Statement or of the initiation or threat or any proceedings for
that purpose and the Company will use every reasonable effort to prevent the
issuance of any such stop order and, if such a stop order should be entered by
the Commission, to make every reasonable effort to obtain the lifting or removal
thereof.

(e) To deliver to the Underwriters, without charge, as soon as practicable, and
from time to time during such period of time after the date of the Prospectus as
they are required by law to deliver a prospectus, as many copies of the
Prospectus (as supplemented or amended if the Company shall have made any
supplements or amendments thereto) as the Representatives may reasonably
request; and in case any Underwriter is required to deliver a prospectus after
the expiration of nine months after the date of the Prospectus, to furnish to
the Representatives, upon request, at the expense of such Underwriter, a
reasonable quantity of a supplemental prospectus or of supplements to the
Prospectus complying with Section 10(a)(3) of the Act.

(f) For such period of time as the Underwriters are required by law or customary
practice to deliver a prospectus in respect of the Securities, if any event
shall have occurred as a result of which it is necessary to amend or supplement
the Prospectus in order to make the statements therein, in light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if it becomes necessary to amend or supplement the Prospectus to comply with
law, to forthwith prepare and file with the Commission (subject to Section 4(l)
hereof) an appropriate amendment or supplement to the Prospectus and deliver to
the Underwriters, without charge, such number of copies thereof as may be
reasonably requested.

(g) During the period when a prospectus relating to any of the Securities is
required to be delivered under the Act by any Underwriter or any dealer, the
Company will comply, at its own expense, with all requirements imposed on the
Company by the Act, as now and hereafter amended, and by the rules and
regulations of the Commission thereunder, as from time to time in force, so far
as necessary to permit the continuance of sales of or dealing in the Securities
during such period in accordance with the provisions hereof and as contemplated
by the Prospectus.

(h) To make generally available to the Company’s security holders, as soon as
practicable, an “earning statement” (which need not be audited by independent
public accountants) covering a twelve-month period commencing after the
effective date of the Registration Statement and ending not later than 15 months
thereafter, which shall comply in all material respects with and satisfy the
provisions of Section 11(a) of the Act and Rule 158 under the Act.

(i) To use its best efforts to qualify the Securities for offer and sale under
the securities or blue sky laws of such jurisdictions as the Representatives may
designate and to pay (or cause to be paid), or reimburse (or cause to be
reimbursed) the Underwriters and their counsel for, reasonable filing fees and
expenses in connection therewith (including the reasonable fees and
disbursements of counsel to the Underwriters and filing fees and expenses paid
and incurred prior to the date hereof); provided, however, that the Company
shall not be required to qualify to do business as a foreign corporation or as a
securities dealer or to file a general consent to service of process or to file
annual reports or to comply with any other requirements deemed by the Company to
be unduly burdensome.

(j) To pay all expenses, fees and taxes (other than transfer taxes on sales by
the respective Underwriters and the expenses referred to in Section 5 hereof),
in connection with the issuance and delivery of the Securities, including,
without limitation, (i) the fees and expenses of the Company’s counsel and
independent accountants, (ii) the cost of preparing stock certificates, (iii)
the costs and charges of any transfer agent and any registrar, (iv) all expenses
incurred by the Company in connection with any “road show” presentation to
potential investors and (v) all expenses and application fees related to the
listing of the Securities on the NYSE, except that the Company shall be required
to pay the fees and disbursements (other than disbursements referred to in
Section 4(i) hereof) of Pillsbury Winthrop LLP, counsel to the Underwriters only
in the events provided in Section 4(k) hereof, the Underwriters hereby agreeing
to pay such fees and disbursements in any other event, and that except as
provided in Section 4(k) hereof, the Company shall not be responsible for any
out-of-pocket expenses of the Underwriters in connection with their services
hereunder.

(k) If the Underwriters shall not take up and pay for the Securities (i) due to
the failure of the Company to comply with any of the conditions specified in
Section 3 hereof, to pay the reasonable fees and disbursements of Pillsbury
Winthrop LLP, counsel to the Underwriters and to reimburse the Underwriters for
their other reasonable out-of-pocket expenses not to exceed a total of $75,000,
incurred in connection with the financing contemplated by this Agreement, such
amounts including all amounts incurred in connection with any roadshow, provided
that such amounts are documented in writing to the Company, or (ii) due to
termination in accordance with the provisions of Section 9 hereof prior to the
Time of Purchase, to pay the reasonable fees and disbursements of Pillsbury
Winthrop LLP, counsel to the Underwriters.

(l) Prior to the termination of the offering of the Securities, to not amend or
supplement the Registration Statement or Prospectus (including the Basic
Prospectus) unless the Company has furnished the Representatives and counsel to
the Underwriters with a copy for their review and comment a reasonable time
prior to filing and has reasonably considered any comments of the
Representatives, and not to make any such amendment or supplement to which such
counsel shall reasonably object on legal grounds in writing after consultation
with the Representatives.

(m) To furnish the Representatives with copies of all documents required to be
filed with the Commission pursuant to Section 13, 14 or 15(d) of the Exchange
Act subsequent to the time the Registration Statement becomes effective and
prior to the termination of the offering of the Securities.

(n) So long as may be required by law for distribution of the Securities by the
Underwriters or by any dealers that participate in the distribution thereof, the
Company will comply with all requirements under the Exchange Act relating to the
timely filing with the Commission of its reports pursuant to Section 13 or 15(d)
of the Exchange Act and of its proxy statements pursuant to Section 14 of the
Exchange Act.

(o) The Company will use its best efforts to effect the listing of the
Securities prior to the Time of Purchase, on the NYSE subject only to official
notice of issuance.

(p) The Company will not for a period of 60 days following the date hereof,
without the prior written consent of the Representatives: offer, pledge, sell or
contract to sell any Common Stock; sell any option or contract to purchase any
Common Stock; purchase any option or contract to sell any Common Stock; grant
any option, right or warrant to sell any Common Stock; lend or otherwise dispose
of or transfer any Common Stock; file a registration statement related to the
Common Stock; or enter into any swap or other agreement or transaction that
transfers, in whole or in part, the economic consequence of ownership of Common
Stock whether any such swap or transaction is to be settled by delivery of
common stock, in cash or otherwise; provided, however, that the Company may
issue shares of Common Stock upon conversion or settlement of any warrants
outstanding, the Company’s 73/4% Convertible Trust Preferred Securities, 3.375%
Convertible Senior Notes Due 2023, 4.50% Cumulative Convertible Preferred Stock
or 2.875% Convertible Senior Notes Due 2024 in accordance with their respective
terms, and under any continuous equity program, stock purchase plan, performance
incentive stock plan, employee stock ownership plan, employee savings and
incentive plan and charitable foundation donation.

(q) The Company will not take, directly or indirectly, any action designed to or
which has constituted or which might reasonably be expected to cause or result,
under the Exchange Act or otherwise, in stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities.

(r) The Company will cause the proceeds of the issuance and sale of the
Securities to be applied for the purposes described in the Prospectus.

5. Covenant of the Underwriters. The Underwriters agree that they will file in a
timely manner all necessary reports of sales of securities made to Canadian
purchasers with the securities regulatory authorities of the relevant Canadian
provinces. The Underwriters also agree that they will pay any fees and expenses
associated with the preparation and filing of the Canadian sales reports.

6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each of the Underwriters as follows.

(a) The Company meets the requirements for the use of Form S-3 under the Act;
the Registration Statement has been declared effective by the Commission under
the Act and meets the requirements set forth in paragraph (a)(1)(ix) or
(a)(1)(x) of Rule 415 under the Act and complies in all other respects with such
Rule 415; a true and correct copy of the Registration Statement as amended to
the date hereof has been delivered to each of the Representatives and to the
Representatives for each of the Underwriters (except that copies delivered for
the Underwriters excluded exhibits to such Registration Statement); any filing
of the Preliminary Prospectus pursuant to Rule 424 has been made, and any filing
of the Prospectus and any supplements thereto required pursuant to Rule 424 will
be made in the manner required by Rule 424 and within the time period required
by Rule 424; and no stop order suspending the effectiveness of the Registration
Statement or any part thereof has been issued under the Act and no proceedings
for such purposes have been instituted or threatened or are pending before the
Commission, and any request on the part of the Commission for additional
information has been complied with by the Company. On the effective date of the
Registration Statement, the Registration Statement and the Basic Prospectus
complied, on its issue date the Preliminary Prospectus complied, and on its
issue date the Prospectus will comply, in all material respects with the
applicable provisions of the Act and the related rules and regulations of the
Commission; the Registration Statement on its effective date did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading,
and the Basic Prospectus on its issue date, and the Preliminary Prospectus on
its issue date, did not, and the Prospectus, as of its issue date and, as
amended or supplemented, if applicable, as of the Time of Purchase, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except that the Company makes no warranty
or representation to any Underwriter with respect to any statements or omissions
made therein in reliance upon and in conformity with information furnished in
writing to the Company by, or through, the Representatives on behalf of, any
Underwriter expressly for use therein (as set forth in Section 7(b) hereof).

(b) The documents incorporated by reference in the Registration Statement, the
Preliminary Prospectus, the Basic Prospectus and the Prospectus, when they were
filed (or, if an amendment with respect to any such document was filed, when
such amendment was filed) with the Commission, conformed in all material
respects to the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder, and any further documents so filed and
incorporated by reference will, when they are filed with the Commission, conform
in all material respects to the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder; none of such
documents, when it was filed (or, if an amendment with respect to any such
document was filed, when such amendment was filed), contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and no such further
document, when it is filed, will contain an untrue statement of a material fact
or will omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances under which they
are made, not misleading.

(c) The Company has been duly organized and is validly existing as a corporation
in good standing under the laws of the State of Michigan and has all requisite
authority to own or lease its properties and conduct its business as described
in the Prospectus and to consummate the transactions contemplated hereby, and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business as described in the Prospectus or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a material adverse effect on the Company and its subsidiaries taken as a whole
(a “Material Adverse Effect”).

(d) Each significant subsidiary (as defined in Rule 405 under the Act, and
hereinafter called a “Significant Subsidiary”) of the Company has been duly
organized and is validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite authority to own or lease
its properties and conduct its business as described in the Prospectus and is
duly qualified to transact business and is in good standing in each jurisdiction
in which the conduct of its business as described in the Prospectus or its
ownership or leasing of property requires such qualification, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.

(e) The shares of capital stock of the Company outstanding prior to the issuance
of the Securities have been duly authorized and are validly issued, fully paid
and non-assessable.

(f) The Securities have been duly authorized by the Company for issuance and
sale to the Underwriters pursuant to this Agreement and, when issued and
delivered by the Company pursuant to this Agreement against payment of the
consideration set forth herein, will be duly and validly issued, fully paid and
non-assessable; the Securities conform in all material respects to all
statements relating thereto contained in the Prospectus and such description
conforms to the rights set forth in the instruments defining the same; the
Company knows of no reason that any holder of the Securities would be subject to
personal liability solely by reason of being such a holder; and the issuance of
the Securities is not subject to any preemptive or other similar rights of any
securityholder of the Company or any of its subsidiaries.

(g) This Agreement has been duly authorized, executed and delivered by the
Company, and the Company has full corporate power and authority to enter into
this Agreement.

(h) Except for the outstanding shares of preferred stock of Consumers Energy
Company, the 9.00% Trust Preferred Securities of Consumers Energy Company
Financing IV and the 7.75% Convertible Quarterly Income Preferred Securities of
CMS Energy Trust I, all of the outstanding capital stock of each of Consumers
Energy Company and CMS Enterprises Company is owned directly or indirectly by
the Company, free and clear of any security interest, claim, lien or other
encumbrance (except as disclosed in the Prospectus) or preemptive rights, and
there are no outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any shares of capital stock or other equity interest in any of
Consumers Energy Company and CMS Enterprises Company or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any such capital stock, any such convertible or exchangeable
securities or any such rights, warrants or options.

(i) Each of the Company and Consumers Energy Company has all necessary consents,
authorizations, approvals, orders, certificates and permits of and from, and has
made all declarations and filings with, all federal, state, local and other
governmental authorities, all self-regulatory organizations and all courts and
other tribunals, to own, lease, license and use its properties and assets and to
conduct its business in the manner described in the Prospectus, except to the
extent that the failure to obtain or file would not have a Material Adverse
Effect.

(j) No order, license, consent, authorization or approval of, or exemption by,
or the giving of notice to, or the registration with, any federal, state, local
or other governmental department, commission, board, bureau, agency or
instrumentality, and no filing, recording, publication or registration in any
public office or any other place, was or is now required to be obtained by the
Company to authorize its execution or delivery of, or the performance of its
obligations under, this Agreement or the Securities, except such as have been
obtained or may be required under state securities or blue sky laws or as
referred to in the Prospectus.

(k) None of the issuance or sale of the Securities, or the execution or delivery
by the Company of, or the performance by the Company of its obligations under,
this Agreement or the Securities, did or will conflict with, result in a breach
of any of the terms or provisions of, or constitute a default or require the
consent of any party under, the Company’s Restated Articles of Incorporation or
Amended and Restated Bylaws, any material agreement or instrument to which it is
a party, any existing applicable law, rule or regulation or any judgment, order
or decree of any government, governmental instrumentality or court, domestic or
foreign, having jurisdiction over the Company or any of its properties or
assets, or did or will result in the creation or imposition of any lien on the
Company’s properties or assets.

(l) The Company has an authorized capitalization as set forth in the Prospectus.

(m) Except as disclosed in the Prospectus, there is no action, suit, proceeding,
inquiry or investigation (at law or in equity or otherwise) pending or, to the
knowledge of the Company, threatened against the Company or any subsidiary, by
any governmental authority that (i) questions the validity, enforceability or
performance of this Agreement or the Securities or (ii) if determined adversely,
is likely to have a Material Adverse Effect or materially adversely affect the
ability of the Company to perform its obligations hereunder or the consummation
of the transactions contemplated by this Agreement.

(n) There has not been any material and adverse change, or any development
involving a prospective change, in or affecting the condition (financial or
otherwise), prospects, earnings, business or properties of the Company and its
subsidiaries, taken as a whole, from that set forth or incorporated by reference
in the Prospectus (other than changes referred to in or contemplated by the
Prospectus).

(o) Except as set forth in the Prospectus, no event or condition exists that
constitutes, or with the giving of notice or lapse of time or both would
constitute, a default or any breach or failure to perform by the Company or any
of its Significant Subsidiaries, taken as a whole, in any material respect under
any indenture, mortgage, loan agreement, lease or other material agreement or
instrument to which the Company or any of its Significant Subsidiaries is a
party or by which it or any of their respective properties may be bound.

(p) The Company, after giving effect to the offering and sale of the Securities,
will not be an “investment company” within the meaning of the Investment Company
Act of 1940, as amended.

(q) The Company’s chief executive officer and chief financial officer are
responsible for establishing and maintaining the Company’s disclosure controls
and procedures. The Company’s management, under the direction of the Company’s
principal executive and financial officers, has evaluated the effectiveness of
the Company’s disclosure controls and procedures as of a date within 90 days of
the filing of the Company’s most recent annual report on Form 10-K. Based on
such evaluation, the Company’s chief executive officer and chief financial
officer have concluded that the Company’s disclosure controls and procedures are
effective to ensure that material information was presented to them and properly
disclosed. There have been no significant changes in the Company’s internal
controls or in other factors that could significantly affect internal controls
subsequent to such evaluation.

(r) The Company (i) is a “holding company”, as such term is defined in the
Public Utility Holding Company Act of 1935, as amended, and (ii) is currently
exempt from all provisions of the Public Utility Holding Company Act of 1935, as
amended, except Section 9(a)(2) thereof.

(s) Except as described in the Prospectus and except as would not, singly or in
the aggregate, result in a Material Adverse Effect, (A) neither the Company nor
any of its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) the Company and its subsidiaries have all permits, authorizations
and approvals required under any applicable Environmental Laws and are each in
compliance with their requirements, (C) there are no pending or threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (D) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or governmental body or agency,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws.

(t) The financial statements and the related notes thereto of the Company and
its consolidated subsidiaries incorporated by reference in the Registration
Statement and the Prospectus comply in all material respects with the applicable
requirements of the Act and the Exchange Act and the rules and regulations of
the Commission thereunder, as applicable, and present fairly the financial
position of the Company and its subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with
generally accepted accounting principles applied on a basis substantially
consistent throughout the periods covered thereby, except where an exception
thereto has been adequately described therein, and the supporting schedules
incorporated by reference in the Registration Statement present fairly the
information required to be stated therein; and the other financial information
incorporated by reference in the Registration Statement and the Prospectus has
been derived from the accounting records of the Company and its subsidiaries,
or, in the case of data not derivable from the accounting records of the Company
and its subsidiaries, other data in the possession of the Company and its
subsidiaries, and presents fairly the information shown thereby; and the pro
forma financial information and the related notes thereto incorporated by
reference in the Registration Statement and the Prospectus have been prepared in
accordance with the applicable requirements of the Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Registration Statement and the
Prospectus.

7. Indemnification.

(a) The Company agrees, to the extent permitted by law, to indemnify and hold
harmless each of the Underwriters and each person, if any, who controls any such
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, against any and all losses, claims, damages or liabilities, joint
or several, to which they or any of them may become subject under the Act or
otherwise, and to reimburse the Underwriters and such controlling person or
persons, if any, for any legal or other expenses incurred by them in connection
with defending any action, suit or proceeding (including governmental
investigations) as provided in Section 7(c) hereof, insofar as such losses,
claims, damages, liabilities or actions, suits or proceedings (including
governmental investigations) arise out of or are based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, any Preliminary Prospectus as of its issue date (if used prior to the
date of the Basic Prospectus), the Basic Prospectus (if used prior to the date
of the Prospectus), the Prospectus, or, if the Prospectus shall be amended or
supplemented, in the Prospectus as so amended or supplemented (if such
Prospectus or such Prospectus as amended or supplemented is used after the
period of time referred to in Section 4(e) hereof, it shall contain or be used
with such amendments or supplements as the Company deems necessary to comply
with Section 10(a) of the Act), or arise out of or are based upon any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as such losses, claims, damages, liabilities or actions arise out of or
are based upon any such untrue statement or alleged untrue statement or omission
or alleged omission which was made in such Preliminary Prospectus, Basic
Prospectus, Registration Statement or Prospectus, or in the Prospectus as so
amended or supplemented, in reliance upon and in conformity with information
furnished in writing to the Company by, or through the Representatives on behalf
of, any Underwriter expressly for use therein, and except that the Company will
not be liable in any such case to the extent that any such loss, claim, damage
or liability or action, suit or proceeding arises out of or is based upon any
such untrue statement or alleged untrue statement or omission or alleged
omission made in the Preliminary Prospectus if copies of the Prospectus were
timely delivered to the Underwriters pursuant to Section 4 hereof and a copy of
the Prospectus (as then amended or supplemented if the Company shall have
furnished any amendments or supplements thereto) was not sent or given by or on
behalf of the Underwriters to the person asserting such loss, claim, damage or
liability or action, suit or proceeding and if the Prospectus (as so amended or
supplemented) would have cured the defect giving rise to such loss, claim,
damage or liability or action, suit or proceeding.

The Company’s indemnity agreement contained in this Section 7(a), and the
covenants, representations and warranties of the Company contained in this
Agreement, shall remain in full force and effect regardless of any investigation
made by or on behalf of any person, and shall survive the delivery of and
payment for the Securities hereunder, and the indemnity agreement contained in
this Section 7 shall survive any termination of this Agreement. The liabilities
of the Company in this Section 7(a) are in addition to any other liabilities of
the Company under this Agreement or otherwise.

(b) Each Underwriter agrees, severally and not jointly, to the extent permitted
by law, to indemnify, hold harmless and reimburse the Company, its directors and
such of its officers as shall have signed the Registration Statement, each other
Underwriter, and each person, if any, who controls the Company or any such other
Underwriter within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act, to the same extent and upon the same terms as the indemnity
agreement of the Company set forth in Section 7(a) hereof, but only with respect
to alleged untrue statements or omissions made in the Registration Statement,
the Basic Prospectus, any Preliminary Prospectus or in the Prospectus, as
amended or supplemented (if applicable), in reliance upon and in conformity with
information furnished in writing to the Company by such Underwriter expressly
for use therein.

The indemnity agreement on the part of each Underwriter contained in this
Section 7(b) and the representations and warranties of such Underwriter
contained in this Agreement shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company or any other person, and
shall survive the delivery of and payment for the Securities hereunder, and the
indemnity agreement contained in this Section 7(b) shall survive any termination
of this Agreement. The liabilities of each Underwriter in this Section 7(b) are
in addition to any other liabilities of such Underwriter under this Agreement or
otherwise. The Company acknowledges that (i) the statements set forth in the
last paragraph of the cover page of each of the Preliminary Prospectus and the
Prospectus regarding delivery of the Securities, (ii) the list of Underwriters
and their respective participation in the sale of the Securities set forth under
the heading “Underwriting” in the Preliminary Prospectus and Prospectus,
(iii) the sentences related to concessions and reallowances set forth under the
heading “Underwriting” in the Preliminary Prospectus and Prospectus, (iv) the
paragraph related to stabilization, over-allotment, syndicate covering
transactions and penalty bids set forth under the heading “Underwriting” in the
Preliminary Prospectus and Prospectus and (v) the paragraph related to the
United Kingdom and The Netherlands set forth under the heading “Underwriting”
constitute the only information furnished in writing by or on behalf of the
several Underwriters for inclusion in the Preliminary Prospectus or the
Prospectus.

(c) If a claim is made or an action, suit or proceeding (including governmental
investigations) is commenced or threatened against any person as to which
indemnity may be sought under Section 7(a) or 7(b) hereof, such person (the
“Indemnified Person”) shall notify the person against whom such indemnity may be
sought (the “Indemnifying Person”) promptly after any assertion of such claim
threatening to institute an action, suit or proceeding or if such an action,
suit or proceeding is commenced against such Indemnified Person, promptly after
such Indemnified Person shall have been served with a summons or other first
legal process, giving information as to the nature and basis of the claim.
Failure to so notify the Indemnifying Person shall not, however, relieve the
Indemnifying Person from any liability which it may have on account of the
indemnity under Section 7(a) or 7(b) hereof if the Indemnifying Person has not
been prejudiced in any material respect by such failure. Subject to the
immediately succeeding sentence, the Indemnifying Person shall assume the
defense of any such litigation or proceeding, including the employment of
counsel and the payment of all expenses, with such counsel being designated,
subject to the immediately succeeding sentence, in writing by the
Representatives in the case of parties indemnified pursuant to Section 7(b)
hereof and by the Company in the case of parties indemnified pursuant to Section
7(a) hereof. Any Indemnified Person shall have the right to participate in such
litigation or proceeding and to retain its own counsel, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the retention of such counsel or (ii) the named parties to
any such proceeding (including any impleaded parties) include (x) the
Indemnifying Person and (y) the Indemnified Person and, in the written opinion
of counsel to such Indemnified Person, representation of both parties by the
same counsel would be inappropriate due to actual or likely conflicts of
interest between them, in either of which cases the reasonable fees and expenses
of counsel (including disbursements) for such Indemnified Person shall be
reimbursed by the Indemnifying Person to the Indemnified Person. If there is a
conflict as described in clause (ii) above, and the Indemnified Persons have
participated in the litigation or proceeding utilizing separate counsel whose
fees and expenses have been reimbursed by the Indemnifying Person and the
Indemnified Persons, or any of them, are found to be solely liable, such
Indemnified Persons shall repay to the Indemnifying Person such fees and
expenses of such separate counsel as the Indemnifying Person shall have
reimbursed. It is understood that the Indemnifying Person shall not, in
connection with any litigation or proceeding or related litigation or
proceedings in the same jurisdiction as to which the Indemnified Persons are
entitled to such separate representation, be liable under this Agreement for the
reasonable fees and out-of-pocket expenses of more than one separate firm
(together with not more than one appropriate local counsel) for all such
Indemnified Persons. Subject to the next paragraph, all such fees and expenses
shall be reimbursed by payment to the Indemnified Persons of such reasonable
fees and expenses of counsel promptly after payment thereof by the Indemnified
Persons.

In furtherance of the requirement above that fees and expenses of any separate
counsel for the Indemnified Persons shall be reasonable, the Underwriters and
the Company agree that the Indemnifying Person’s obligations to pay such fees
and expenses shall be conditioned upon the following:

(1) in case separate counsel is proposed to be retained by the Indemnified
Persons pursuant to clause (ii) of the preceding paragraph, the Indemnified
Persons shall in good faith fully consult with the Indemnifying Person in
advance as to the selection of such counsel;

(2) reimbursable fees and expenses of such separate counsel shall be detailed
and supported in a manner reasonably acceptable to the Indemnifying Person (but
nothing herein shall be deemed to require the furnishing to the Indemnifying
Person of any information, including, without limitation, computer print-outs of
lawyers’ daily time entries, to the extent that, in the judgment of such
counsel, furnishing such information might reasonably be expected to result in a
waiver of any attorney-client privilege); and

(3) the Company and the Representatives shall cooperate in monitoring and
controlling the fees and expenses of separate counsel for Indemnified Persons
for which the Indemnifying Person is liable hereunder, and the Indemnified
Person shall use reasonable effort to cause such separate counsel to minimize
the duplication of activities as between themselves and counsel to the
Indemnifying Person.

The Indemnifying Person shall not be liable for any settlement of any litigation
or proceeding effected without the written consent of the Indemnifying Person,
but if settled with such consent or if there be a final judgment for the
plaintiff, the Indemnifying Person agrees, subject to the provisions of this
Section 7, to indemnify the Indemnified Person from and against any loss,
damage, liability or expenses by reason of such settlement or judgment. The
Indemnifying Person shall not, without the prior written consent of the
Indemnified Persons, effect any settlement of any pending or threatened
litigation, proceeding or claim in respect of which indemnity has been properly
sought by the Indemnified Persons hereunder, unless such settlement includes an
unconditional release by the claimant of all Indemnified Persons from all
liability with respect to claims which are the subject matter of such
litigation, proceeding or claim and does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
Indemnified Person.

(d) If the indemnification provided for in Section 7 above is unavailable to or
insufficient to hold harmless an Indemnified Person under such Section 7 in
respect of any losses, claims, damages or liabilities (or actions, suits or
proceedings (including governmental investigations) in respect thereof) referred
to therein, then each Indemnifying Person under this Section 7 shall contribute
to the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative benefits received by the
Indemnifying Person on the one hand and the Indemnified Person on the other from
the offering of the Securities. If, however, the allocation provided by the
immediately preceding sentence is not permitted by applicable law, then each
Indemnifying Person shall contribute to such amount paid or payable by such
Indemnified Person in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of each Indemnifying Person, if
any, on the one hand and the Indemnified Person on the other in connection with
the statements or omissions which resulted in such losses, claims, damages or
liabilities (or actions, suits or proceedings (including governmental
investigations) in respect thereof), as well as any other relevant equitable
considerations. The relative benefits received by the Company on the one hand
and the Underwriters on the other shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company and the total discounts or commissions received by the
Underwriters, in each case as set forth in the table on the cover page of the
Prospectus, bear to the aggregate public offering price of the Securities. The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company on the one hand or the Underwriters on the other and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The Company and the Underwriters agree that
it would not be just and equitable if contribution pursuant to this Section 7
were determined by pro rata allocation (even if the Underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to above in this
Section 7. The amount paid or payable by an Indemnified Person as a result of
the losses, claims, damages or liabilities (or actions, suits or proceedings
(including governmental proceedings) in respect thereof) referred to above in
this Section 7 shall be deemed to include any legal or other expenses reasonably
incurred by such Indemnified Person in connection with investigating or
defending any such actions, suits or proceedings (including governmental
proceedings) or claims, provided that the provisions of this Section 7 have been
complied with (in all material respects) in respect of any separate counsel for
such Indemnified Person. Notwithstanding the provisions of this Section 7, no
Underwriter shall be required to contribute any amount in excess of the purchase
discount or commission applicable to the Securities purchased by such
Underwriter hereunder. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The
Underwriters’ obligations in this Section 7 to contribute are several in
proportion to their respective underwriting obligations and not joint.

The agreement with respect to contribution contained in this Section 7(d) shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Company or any Underwriter, and shall survive delivery of and
payment for the Securities hereunder and any termination of this Agreement.

8. Substitution of Underwriters. If any Underwriter under this Agreement shall
fail or refuse (otherwise than for some reason sufficient to justify in
accordance with the terms hereof, the termination of its obligations hereunder)
to purchase the Securities which it had agreed to purchase on the Time of
Purchase or any applicable Date of Option Delivery, the Representatives shall
immediately notify the Company and the Representatives and the other
Underwriters may, within 36 hours of the giving of such notice, determine to
purchase, or to procure one or more other members of the National Association of
Securities Dealers, Inc. (“NASD”) (or, if not members of the NASD, who are
foreign banks, dealers or institutions not registered under the Exchange Act and
who agree in making sales to comply with the NASD’s Rules of Fair Practice),
satisfactory to the Company, to purchase, upon the terms herein set forth, the
number of shares of Securities which the defaulting Underwriter had agreed to
purchase. If any non-defaulting Underwriter or Underwriters shall determine to
exercise such right, the Representatives shall give written notice to the
Company of such determination within 36 hours after the Company shall have
received notice of any such default, and thereupon the Time of Purchase or Date
of Option Delivery, as the case may be, shall be postponed for such period, not
exceeding three business days, as the Company shall determine. If, in the event
of such a default, the Representatives shall fail to give such notice, or shall
within such 36-hour period give written notice to the Company that no other
Underwriter or Underwriters, or others, will exercise such right, then this
Agreement may be terminated by the Company, upon like notice given to the
Representatives within a further period of 36 hours. If in such case the Company
shall not elect to terminate this Agreement, it shall have the right,
irrespective of such default:

(a) to require such non-defaulting Underwriters to purchase and pay for the
respective number of shares of Securities which they had severally agreed to
purchase hereunder, as herein above provided, and, in addition, the number of
shares of Securities which the defaulting Underwriter shall have so failed to
purchase up to a number of shares thereof equal to one-ninth (1/9) of the
respective number of shares of Securities which such non-defaulting Underwriters
have otherwise agreed to purchase hereunder; and/or

(b) to procure one or more other members of the NASD (or, if not members of the
NASD, who are foreign banks, dealers or institutions not registered under the
Exchange Act and who agree in making sales to comply with the NASD’s Rules of
Fair Practice) to purchase, upon the terms herein set forth, the number of
shares of Securities which such defaulting Underwriter had agreed to purchase,
or that portion thereof which the remaining Underwriters shall not be obligated
to purchase pursuant to Section 8(a) hereof.

In the event the Company shall exercise its rights under Section 8(a) and/or
Section 8(b) hereof, the Company shall give written notice thereof to the
Representatives within such further period of 36 hours, and thereupon the Time
of Purchase or the Date of Option Delivery, as the case may be, shall be
postponed for such period, not exceeding five business days, as the Company
shall determine. In the event the Company shall be entitled to but shall not
elect to exercise its rights under Section 8(a) and/or Section 8(b) hereof, the
Company shall be deemed to have elected to terminate this Agreement.

Any action taken by the Company under this Section 8 shall not relieve any
defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement. Termination by the Company under this
Section 8 shall be without any liability on the part of the Company or any
non-defaulting Underwriter.

In the computation of any period of 36 hours referred to in this Section 8,
there shall be excluded a period of 24 hours in respect of each Saturday, Sunday
or legal holiday which would otherwise be included in such period of time.

9. Termination of Agreement. This Agreement shall become effective upon the
execution and delivery of this Agreement by the parties hereto.

This Agreement may be terminated at any time prior to the Time of Purchase or
any applicable Date of Option Delivery by the Representatives if, prior to such
time, any of the following events shall have occurred: (i) trading in the
Company’s Common Stock shall have been suspended by the Commission or the NYSE
or trading in securities generally on the NYSE shall have been suspended or
limited or minimum prices shall have been established on such exchange; (ii) a
banking moratorium shall have been declared either by U.S. federal or New York
State authorities; (iii) any material disruption of securities settlement or
clearance services; or (iv) there shall have occurred any outbreak or escalation
of hostilities, declaration by the United States of a national emergency or war
or other calamity, crisis or disruption in financial markets, the effect of
which on the financial markets of the United States is such as to impair, in the
judgment of the Representatives, the marketability of the Securities.

If the Representatives elect to terminate this Agreement, as provided in this
Section 9, the Representatives will promptly notify the Company and each other
Underwriter by telephone or telecopy, confirmed by letter. If this Agreement
shall not be carried out by any Underwriter for any reason permitted hereunder,
or if the sale of the Securities to the Underwriters as herein contemplated
shall not be carried out because the Company is not able to comply with the
terms hereof, the Company shall not be under any obligation under this Agreement
and shall not be liable to any Underwriter or to any member of any selling group
for the loss of anticipated profits from the transactions contemplated by this
Agreement and the Underwriters shall be under no liability to the Company nor be
under any liability under this Agreement to one another.

Notwithstanding the foregoing, the provisions of Section 4(i), 4(k), 7 and 8
shall survive termination of this Agreement.

10. Notices. All notices hereunder shall, unless otherwise expressly provided,
be in writing and be delivered at or mailed to the following addresses or be
sent by telecopy as follows: (i) if to the Underwriters or the Representatives,
to the Representatives at the address or number, as appropriate, designated in
Schedule I hereto; and (ii) if to the Company, to CMS Energy Corporation, One
Energy Plaza, Jackson, Michigan 49201, Attention: Executive Vice President and
Chief Financial Officer (Telecopy 517-788-2186).

11. Parties in Interest. The agreement herein set forth has been and is made
solely for the benefit of the Underwriters, the Company (including the directors
thereof and such of the officers thereof as shall have signed the Registration
Statement), and the controlling persons, if any, referred to in Section 7
hereof, and their respective successors, assigns, executors and administrators,
and, except as expressly otherwise provided in Section 8 hereof, no other person
shall acquire or have any right under or by virtue of this Agreement.

12. Definition of Certain Terms. The term “Underwriters”, as used herein, shall
be deemed to mean the several persons, firms or corporations named in
Schedule II hereto (including the Representatives herein mentioned, if so
named), and the term “Representatives”, as used herein, shall be deemed to mean
the representative or representatives designated by, or in the manner authorized
by, the Underwriters in Schedule I hereto, which Representatives are hereby
designated. If the firm or firms listed in Schedule I hereto are the same as the
firm or firms listed in Schedule II hereto, then the terms “Underwriters” and
“Representatives”, as used herein, shall each be deemed to refer to such firm or
firms. The term “successors” as used in this Agreement shall not include any
purchaser, as such purchaser, of any of the Securities from any of the
respective Underwriters.

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

14. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such respective counterparts shall together constitute
one and the same instrument.

1 If the foregoing is in accordance with your understanding, please sign and
return to us counterparts hereof, and upon the acceptance hereof by you, this
letter and such acceptance hereof shall constitute a binding agreement between
each of the Underwriters and the Company.

Very truly yours,

CMS ENERGY CORPORATION

By:_/s/ Thomas J. Webb     



      Name: Tom Webb

Title: EVP & CFO

Confirmed and accepted as of the date first written above:

CITIGROUP GLOBAL MARKETS INC.

J.P. MORGAN SECURITIES INC.

DEUTSCHE BANK SECURITIES INC.

WACHOVIA CAPITAL MARKETS, LLC

GOLDMAN, SACHS & CO.

KEYBANC CAPITAL MARKETS, A DIVISION OF MCDONALD INVESTMENTS INC.

WELLS FARGO SECURITIES, LLC

By: CITIGROUP GLOBAL MARKETS INC.

By:_/s/ David Blackford



      Name: David Blackford
Title: Vice President

By: J.P. MORGAN SECURITIES INC.

By:_/s/ Yaw Asamoah-Duodu



      Name: Yaw Asamoah-Duodo
Title: Vice President

By: DEUTSCHE BANK SECURITIES INC.

By:_/s/ Paul Murdock



      Name: Paul Murdock

Title: Director

By:_/s/ Eyal Hahn



      Name: Eyal Hahn

Title: Director

By: WACHOVIA CAPITAL MARKETS, LLC

By:_/s/ Mark Waxman



      Name: Mark Waxman

Title: Director

2

SCHEDULE I

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Attention: General Counsel

Telecopy: 212-816-7912

J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

Attention: Henry Wilson

Telecopy: 212-622-8358

Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Equity Capital Markets – Corporate and Investment Bank

Telecopy: 212-797-0070

Wachovia Capital Markets, LLC

301 South College Street, 4th Floor

Charlotte, North Carolina 28288-0735

Attention: General Counsel

Telecopy: 704-715-6099

3

SCHEDULE II

              Number of Shares of Underwriters   Initial Securities Citigroup
Global Markets Inc....................................   4,500,000 J.P. Morgan
Securities Inc......................................   4,500,000 Deutsche Bank
Securities Inc....................................   4,500,000 Wachovia Capital
Markets, LLC...................................   4,500,000
Goldman, Sachs & Co.
    1,000,000  
 
       
KeyBanc Capital Markets, a division of McDonald Investments Inc.
    500,000  
 
       
Wells Fargo Securities, LLC
    500,000  
 
       
Total
    20,000,000  
 
       

4

SCHEDULE III

1. Merribel S. Ayres

2. John F. Drake

3. Thomas W. Elward

4. Earl D. Holton

5. David W. Joos

6. David G. Mengebier

7. Michael T. Monahan

8. Joseph F. Paquette Jr.

9. William U. Parfet

10. Percy A. Pierre

11. John G. Russell

12. S. Kinnie Smith, Jr.

13. Kenneth L. Way

14. Thomas J. Webb

15. Ken Whipple

16. John B. Yasinsky

5

1.EXHIBIT A

[FORM OF OPINION OF ROBERT C. SHROSBREE, ESQ.]



  1.   The Company is a duly organized, validly existing corporation in good
standing under the laws of the State of Michigan.



  2.   All legally required corporate proceedings in connection with the
authorization, issuance and validity of the Securities and the sale of the
Securities by the Company in accordance with the Underwriting Agreement have
been taken; and no approval, authorization, consent or order of any governmental
regulatory body is required with respect to the issuance and sale of the
Securities (other than in connection with or in compliance with the provisions
of the securities or blue sky laws of any state, as to which I express no
opinion).



  3.   The statements made in the Prospectus under the captions “Description of
Securities”, “Plan of Distribution” and “Underwriting” constitute summaries of
legal matters or documents referred to therein and are accurate in all material
respects; the Securities conform in all material respects to all statements
relating thereto contained in the Prospectus and such description conforms to
the rights set forth in the instruments defining the same.



  4.   The Registration Statement was declared effective by the Commission; the
Registration Statement, at the date it was declared effective by the Commission
and at the date of the most recent amendment to the Registration Statement, and
the Prospectus, at the time it was filed with the Commission pursuant to
Rule 424 under the Act, and each document incorporated in the Prospectus as such
document was originally filed pursuant to the Exchange Act (except for (i) the
financial statements and schedules contained or incorporated by reference
therein (including the notes thereto and the auditors’ reports thereon) and
(ii) the other financial information contained or incorporated by reference
therein, as to which I express no opinion), complied as to form when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and the Registration Statement has
become, and at the Time of Purchase is, effective under the Act and, to the best
of my knowledge after due inquiry, no proceedings for a stop order with respect
thereto are threatened or pending under the Act.

5. The Underwriting Agreement has been duly authorized, executed and delivered
by the Company.



  6.   The Securities have been duly authorized by the Company for issuance and
sale to the Underwriters pursuant to the Underwriting Agreement and, when issued
and delivered by the Company pursuant to the Underwriting Agreement against
payment of the consideration set forth in the Underwriting Agreement, will be
duly and validly issued, fully paid and non-assessable; the issuance of the
Securities is not subject to the preemptive or other similar rights of any
securityholder of the Company or any of its subsidiaries.



  7.   The form of certificate used to evidence the Securities complies in all
material respects with all applicable statutory requirements, with any
applicable requirements of the Restated Articles of Incorporation and the
Amended and Restated Bylaws of the Company and the requirements of the NYSE.



  8.   The issuance and sale of the Securities in accordance with the terms of
the Underwriting Agreement do not violate the provisions of the Restated
Articles of Incorporation or the Amended and Restated Bylaws of the Company, and
will not result in a breach of any of the terms or provisions of, or constitute
a default under, any indenture, mortgage, deed of trust, loan agreement or other
material agreement or instrument to which the Company is a party.



  9.   The Company is not an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.



  10.   The Company (i) is a “holding company”, as such term is defined in the
Public Utility Holding Company Act of 1935, as amended, and (ii) is currently
exempt from all provisions of the Public Utility Holding Company Act of 1935, as
amended, except Section 9(a)(2) thereof.



  11.   Except for the outstanding shares of preferred stock of Consumers Energy
Company, the 9.00% Trust Preferred Securities of Consumers Energy Company
Financing IV and the 7 3/4% Convertible Quarterly Income Preferred Securities of
CMS Energy Trust I, all of the outstanding capital stock of each of Consumers
Energy Company and CMS Enterprises Company is owned directly or indirectly by
the Company, free and clear of any security interest, claim, lien or other
encumbrance (except as disclosed in the Prospectus) or preemptive rights, and
there are no outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any shares of capital stock or other equity interest in any of
Consumers Energy Company and CMS Enterprises Company or any contract,
commitment, agreement, understanding or arrangement of any kind relating to the
issuance of any such capital stock, any such convertible or exchangeable
securities or any such rights, warrants or options.



  12.   The Company has an authorized capitalization as set forth in the
Prospectus and all of the issued shares of capital stock of the Company have
been duly and validly authorized and issued and are fully paid and
non-assessable.



  13.   Nothing has come to my attention that would lead me to believe that the
Prospectus (other than (i) the operating statistics, financial statements and
schedules contained or incorporated by reference therein (including the notes
thereto and the auditors’ reports thereon) and (ii) the other financial or
statistical information contained or incorporated by reference therein, as to
which I express no opinion), as of its date or at the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

6

EXHIBIT B

[FORM OF LETTER OF SIDLEY AUSTIN BROWN & WOOD LLP]

We have participated in conferences with officers and other representatives of
the Company, including certain of the Company’s internal counsel, the Company’s
independent public accountants and representatives of and counsel to the
Underwriters, during the course of which the contents of the Prospectus and
related matters were discussed. Although we are not passing upon, and do not
assume responsibility for, the accuracy, completeness or fairness of the
statements included or incorporated by reference in the Registration Statement
or the Prospectus and have not made any independent check or verification
thereof, no facts have come to our attention that have caused us to believe that
the Registration Statement (other than the financial statements, financial data
and supporting schedules included or incorporated by reference therein or
excluded therefrom, as to which we express no belief), at the time it became
effective, contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus (other than the
financial statements, financial data and supporting schedules included or
incorporated by reference therein or excluded therefrom, as to which we express
no belief), as of its date and as of the date hereof, included or includes an
untrue statement of a material fact or omitted or omits to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

7

EXHIBIT C

[Letterhead of Officer or Director of the Company]

     , 2005

Citigroup Global Markets Inc.

J.P. Morgan Securities Inc.

Deutsche Bank Securities Inc.

Wachovia Capital Markets, LLC

As Representatives of the Underwriters Referenced Herein

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

c/o J.P. Morgan Securities Inc.

270 Park Avenue

New York, New York 10017

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

c/o Wachovia Capital Markets, LLC

301 South College Street, 4th Floor

Charlotte, North Carolina 28288-0735

Ladies and Gentlemen:

This letter is being delivered to you in connection with a proposed Underwriting
Agreement (the “Underwriting Agreement”) between CMS Energy Corporation, a
Michigan corporation (the “Company”), and you as representative of a group of
Underwriters named therein, whereby the Underwriters have agreed to purchase
shares of its Common Stock ($0.01 par value) (the “Securities”) of the Company
pursuant to the Underwriting Agreement. Terms used but not defined in this
letter shall have the meanings ascribed to such terms in the Underwriting
Agreement.

In order to induce you and the other Underwriters to purchase the Securities
pursuant to the Underwriting Agreement, the undersigned will not, without the
prior written consent of the Representatives: offer, pledge, sell or contract to
sell any Common Stock; sell any option or contract to purchase any Common Stock;
purchase any option or contract to sell any Common Stock; grant any option,
right or warrant to sell any Common Stock; lend or otherwise dispose of or
transfer any Common Stock; file a registration statement related to the Common
Stock; or enter into any swap or other agreement or transaction that transfers,
in whole or in part, the economic consequence of ownership of Common Stock
whether any such swap or transaction is to be settled by delivery of Common
Stock, in cash or otherwise, for a period of 60 days after the date of the
Underwriting Agreement, other than shares of Common Stock disposed of as bona
fide gifts approved by the Representatives, and up to 10,000 shares of Common
Stock for any one executive officer or director of the Company with an aggregate
limit of 100,000 shares of Common Stock for all executive officers and directors
of the Company.

If for any reason the Underwriting Agreement shall be terminated prior to the
Time of Purchase, the agreement set forth above shall likewise be terminated.

Very truly yours,

By:

Name:

Title:

8